DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on06/19/2019. The applicant has submitted 20 claims for examination, all claims are currently pending. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5,7, 8 , 11 14,  15 and 18-20 are rejected under 35 U.S.C. 102a1, a2 as being  anticipated by Oeda US 2009/0055507.
Regarding claims 1 and 15 teaches Oeda teaches a computing device and non-transitory CRM implementing the method comprising: a processor; and a memory comprising instructions executable by the processor to: receive a first request to migrate a pod deployed in a first region of a cloud computing platform to a second region of the cloud computing platform(request to migrate can be automatic or manually initiated by administrator, ¶60) 
["FIG. 15 illustrates a flow chart of a process for provisioning resources for migrating an application and guest operating system from one server to another. The process of FIG. 15 might be triggered by manually by an administrator, or can be triggered automatically, and can be carried out as a process of virtualization manager 620 or other programs running in the data centers.", ¶60]
(VM) is hosted in a first node(host sever) in the first region(1st geographically dispersed data center), and wherein the first node is a part of a cluster of nodes(VMs  implement a cluster across multiple geographically dispersed data centers, ¶s5,9); and 
["Furthermore, in addition to server consolidation through virtualization, clustering of servers through virtualization is also becoming common in data centers for load balancing, high availability and disaster recovery. Through clustering, loads on servers can be better distributed and availability can be improved.", ¶5]
[“The invention provides for resource provisioning in a virtualized environment combining server and storage management. In some embodiments, the invention may be applied in geographically dispersed data centers for improved function and efficiency. These and other features and advantages of the present invention will become apparent to those of ordinary skill in the art in view of the following detailed description of the preferred embodiments.”, ¶9]
instruct a cluster manager of the cluster of nodes to migrate the pod to a second node in the second region, the second node being a part of the cluster of nodes(virtualization manager manages the cluster ie group of computing devices providing a particular application, such a manager manages the migration of instances of the VM to different data centers, ¶34,38) , 
[" Storage virtualization manager 920 is able to communicate with storage systems in storage group 810 via LAN 410 for managing and configuring the storage systems. Similarly, server virtualization manager 620 is able to communicate with server group 510 via LAN 410 for managing and configuring servers in server group 510.", ¶38]

[“In some embodiments, the invention is applied to a combination of server virtualization management and storage virtualization management. When migrating an application on a guest OS, an appropriate candidate server and storage resource are selected based on data replication availability, adequate server resource availability, and impact analysis. A change of a storage setting is synchronized with a change of a server setting. Also, when migrating an application on a guest OS, an appropriate candidate server and storage resource are provided while taking into consideration power consumption. For example, maintaining the power consumption within a predetermined limitation for a certain data center. Further, impact analysis may be performed after migration, and a notification may be sent if the migration causes a power consumption limit to be exceeded.", ¶34]
wherein the computing device is to provision the second node in the second region in response to one of: the first request and a second request( candidate resources no respective host servers of the candidate data center are evaluated for ability to host the VM and if  sufficient the VM is copied over and deployed, see ¶60-84, Fig 15 and 16)
( candidate resources no respective host servers of the candidate data center are evaluated for ability to host the VM and if  sufficient the VM is copied over and deployed, see ¶60-84, Fig 15 and 16)
Regarding claims 2, Oeda teaches wherein subsequent to provisioning the second node in response to receiving the second request, in response to receiving the first request, the instructions are executable to: determine if the second node is present in the second region as a part of the cluster of nodes; and in response to determination that the second node is present as a part of the cluster of nodes, select the second node for hosting the pod( candidate resources no respective host servers of the candidate data center are evaluated for ability to host the VM and if  sufficient the VM is copied over and deployed, see ¶60-84, Fig 15 and 16)39
Regarding claims 3, Oeda teaches wherein to determine if the second node is present in the second region as a part of the cluster of nodes, the instructions are executable to: determine whether a node label list corresponding to the cluster of nodes specifies a node in the second region as a part of the cluster of nodes, wherein the node label list specifies a node label for each node(server id) of the cluster of nodes and region(data center number i.e data center 1  fig.6) in which each node of the cluster of nodes is deployed(a number of tables i.e. lists specify information about the cluster and how such clusters are deployed such as the servers and there respective data centers, ¶47, see also fig 6-12).
[“A number of resource tables are maintained and used under the invention, as described below with reference to FIGS. 6-12. FIG. 6 illustrates an exemplary data structure of a server resource table 1210, which contains information on servers in the information system. Server resource table 1210 includes a server identifier (ID) 12101, a location field 12102, a CPU performance field 12103, a main memory capacity 12104, LAN I/F performance and address 12105, such as an IP address and MAC address for the interface, a SAN I/F performance and address 12106, including a WWN for the interface, a connectable storage system field 12107, and an IP address 12108 of the management port for the server.”, ¶47]
	

["In some embodiments, the invention is applied to a combination of server virtualization management and storage virtualization management. When migrating an application on a guest OS, an appropriate candidate server and storage resource are selected based on data replication availability, adequate server resource availability, and impact analysis. ", ¶34]

 Regarding claims 7 and 14. Oeda teaches wherein the first request is a request to migrate a service comprising the pod from the first region to the second region.
["Another trigger may be when performance of an application falls below a predetermined level as required for high availability or mission critical applications, so that load balancing or load distribution is required to reduce the load on the local data center by migrating one or more applications to a remote data center.", ¶60]

Regarding claim 8. Oeda teaches comprising the cluster manager to: migrate the pod to the second node.
["Similarly, server virtualization manager 620 is able to communicate with server group 510 via LAN 410 for managing and configuring servers in server group 510. ", ¶-38]

	
Regarding claim 11. Oeda teaches a method comprising: receiving, by a master node(virtualization manager) in a first region of a cloud computing platform, a request to migrate a pod deployed in the first region to a second region of the cloud computing platform(request to migrate can be automatic or manually initiated by administrator, ¶60) 
["FIG. 15 illustrates a flow chart of a process for provisioning resources for migrating an application and guest operating system from one server to another. The process of FIG. 15 might be triggered by manually by an administrator, or can be triggered automatically, and can be carried out as a process of virtualization manager 620 or other programs running in the data centers.", ¶60]

wherein the pod is deployed in a first node(host server) in the first region(first data center of geographically dispersed data center) and the first node is a part of a cluster of (VMs  implement a cluster across multiple geographically dispersed data centers, ¶s5,9); and 
["Furthermore, in addition to server consolidation through virtualization, clustering of servers through virtualization is also becoming common in data centers for load balancing, high availability and disaster recovery. Through clustering, loads on servers can be better distributed and availability can be improved.", ¶5]
[“The invention provides for resource provisioning in a virtualized environment combining server and storage management. In some embodiments, the invention may be applied in geographically dispersed data centers for improved function and efficiency. These and other features and advantages of the present invention will become apparent to those of ordinary skill in the art in view of the following detailed description of the preferred embodiments.”, ¶9]

provisioning, by the master node, in response to the request, a second node as a part of the cluster of nodes in the second region; and( candidate resources no respective host servers of the candidate data center are evaluated for ability to host the VM and if  sufficient the VM is copied over and deployed, see ¶60-84, Fig 15 and 16) 
migrating, by the master node, the pod to the second node( candidate resources no respective host servers of the candidate data center are evaluated for ability to host the VM and if  sufficient the VM is copied over and deployed, see ¶60-84, Fig 15 and 16)
Regarding claim 18, Oeda teaches wherein, subsequent to provisioning the second node as a part of the cluster of nodes in the second region, the instructions are executable to: receive a request to migrate a second pod deployed in the first region to the second region; and instruct the cluster manager to migrate the second pod to the second node. (One or more virtual machines with respective applications can be migrated )
[":One or more virtual machines may be set up on a host server, and a guest operating system can be installed on each virtual machine. Applications, such as for providing services to customers, can then be run on the virtual machine using the guest operating system. The applications can also use virtualized storage under the invention, as discussed further below. ", ¶32]

Regarding claim 19, Oeda teaches comprising a second set of instructions executable to implement the cluster manager to: migrate the first pod to the second node( candidate resources no respective host servers of the candidate data center are evaluated for ability to host the VM and if  sufficient the VM is copied over and deployed, see ¶60-84, Fig 15 and 16).
Regarding claim 20, Oeda teaches wherein to determine if the second node is present in the second region as part of the cluster of nodes, the instructions are executable to: determine whether a node label list corresponding to the cluster of nodes specifies a node in the second region as part of the cluster of nodes, wherein the node label list specifies a node label for each node of the cluster of nodes and region in which each node of the cluster of nodes is deployed(a number of tables i.e. lists specify information about the cluster and how such clusters are deployed such as the servers and there respective data centers, ¶47, see also fig 6-12).
[“A number of resource tables are maintained and used under the invention, as described below with reference to FIGS. 6-12. FIG. 6 illustrates an exemplary data structure of a server resource table 1210, which contains information on servers in the information system. Server resource table 1210 includes a server identifier (ID) 12101, a location field 12102, a CPU performance field 12103, a main memory capacity 12104, LAN I/F performance and address 12105, such as an IP address and MAC address for the interface, a SAN I/F performance and address 12106, including a WWN for the interface, a connectable storage system field 12107, and an IP address 12108 of the management port for the server.”, ¶47]

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 9, 12, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Oeda as applied to claims 1, 2, 11 and 15 above, and further in view of Wu US 2018/0097701.
Regarding claim 4, Oeda teaches wherein to determine if the second node is present in the second region as a part of the cluster of nodes, the instructions are executable to: ascertain, based on presence of the second node label in a node label list corresponding to the cluster of nodes, that the second node is present in the second region and is a part of the cluster of nodes, wherein the node label list specifies a node label for each node of the cluster of nodes and region in which each node of the cluster of nodes is deployed(a number of tables i.e. lists specify information about the cluster and how such clusters are deployed such as the servers and there respective data centers, ¶47, see also fig 6-12).
[“A number of resource tables are maintained and used under the invention, as described below with reference to FIGS. 6-12. FIG. 6 illustrates an exemplary data structure of a server resource table 1210, which contains information on servers in the information system. Server resource table 1210 includes a server identifier (ID) 12101, a location field 12102, a CPU performance field 12103, a main memory capacity 12104, LAN I/F performance and address 12105, such as an IP address and MAC address for the interface, a SAN I/F performance and address 12106, including a WWN for the interface, a connectable storage system field 12107, and an IP address 12108 of the management port for the server.”, ¶47]

Oeda does not each wherein the first request is a change in a node label in a configuration file for the pod from a first node label to a second node label, the first node label corresponding to the first node and the second node label corresponding to the second node. Wu in the same field of endeavor as Oeda teaches a system for maintaining virtual machines in a cluster. Wu teaches wherein the first request is a change in a node label in a configuration file for the pod from a first node label to a second node label, the first node label corresponding to the first node and the second node label corresponding to the second node.
[" For example, each virtual machine in the virtual machine cluster may instruct, when determining that a status of another virtual machine is faulty, a physical host on which the faulty virtual machine is located to restart or migrate the virtual machine. For example, the virtual machine may instruct, by means of alarming, to manually complete restart or migration of the virtual machine, or run dedicated migration software to perform restart or migration. The faulty virtual machine may work properly again by means of restart. A configuration file and a disk file of the faulty virtual machine may be copied from a source host into a target host by means of migration, so that the faulty virtual machine can work again on the target host. ", ¶64]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Oeda by copying the virtual machine information of the configuration file of the source virtual machine to the configuration file of the target virtual machine that the source virtual machine is to be migrated to as taught by Wu. Such a copying would involve copying server ID, addresses or other information of the source VM to the target VM. The reason for this modification would be to allow the migrated VM to use the same addressing/names a migration would be transparent to users of the virtual machine that was migrated.
Regarding claims 6, 12 and 16, Oeda does not teach wherein, to instruct the cluster manager to migrate the pod from the first node to the second node, the instructions are executable to change a node label in a configuration file for the pod from a first node label to a second node label, the first node label corresponding to the first node and the second node label corresponding to the second node. Wu in the same field of endeavor as Oeda teaches a system for maintaining virtual machines in a cluster. Wu teaches wherein, to instruct the cluster manager to migrate the pod from the first node to the second node, the instructions are executable to change a node label in a configuration file for the pod from a first node label to a second node label, the first node label corresponding to the first node and the second node label
[" For example, each virtual machine in the virtual machine cluster may instruct, when determining that a status of another virtual machine is faulty, a physical host on which the faulty virtual machine is located to restart or migrate the virtual machine. For example, the virtual machine may instruct, by means of alarming, to manually complete restart or migration of the virtual machine, or run dedicated migration software to perform restart or migration. The faulty virtual machine may work properly again by means of restart. A configuration file and a disk file of the faulty virtual machine may be copied from a source host into a target host by means of migration, so that the faulty virtual machine can work again on the target host. ", ¶64]


Regarding claims 9, and 13, Oeda does not teach wherein, to migrate the pod from the first node to the second node, the cluster manager is to: delete an instance of the pod in the first node; and create a new instance the pod in the second node.  Wu in the same field of endeavor as Oeda teaches a system for maintaining virtual machines in a cluster. Wu teaches wherein, to migrate the pod from the first node to the second node, the cluster manager is to: delete an instance of the pod in the first node; and create a new instance the pod in the second node.
[" With reference to a the second aspect, in a possible implementation manner, the computer system of the second aspect further includes the triggering module, configured to: when it is determined that the status of the second virtual machine is a left state, trigger the second virtual machine to be deleted from the source host on which the second virtual machine is located. ", ¶25]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Oeda deleting the virtual machine instance in the source host when the virtual machine has left(migrated to the target node) as taught by Wu. The reason for this modification would be to allow the migrated VM to use the same addressing/names a migration would be transparent to users of the virtual machine that was migrated and prevent multiple virtual machines from being configured with the same information leading to conflicts in the group cluster.

Regarding claim 17, Oeda teaches wherein, prior to changing the node label, the instructions are executable to: configure the first node label to the first node subsequent to provisioning of the first node; and configure the second node label to the second node fig6  show multiple servers configured with Server IDs in respective data centers i.e. regions).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oeda as applied to claim 1 above, and further in view of Fang US 2016/0119417.
Regarding claim 10, Oeda does not teach wherein, the computing device is to establish a virtual private network (VPN) tunnel for communication with the second node. Fang in the analogous area of migration of virtual machine teaches a method and system for migration across networks. Fang teaches the computing device is to establish a virtual private network (VPN) tunnel for communication with the second node.
[" In one embodiment, the transition tunnel 143 can be pre-established. For example, a pre-established tunnel can include a network path from the originating host to the targeting host. The path is established in the forwarding tables in the network nodes in the underlay network 120. If the underlay network 120 is hierarchically partitioned such as shown in FIG. 2, the transition tunnel from a server 102 to any other servers 102 can be pre-established in the underlay network 120 following, e.g., MPLS protocol. In one embodiment, the underlay network address is utilized to identify a desired network path in the underlay network 120. The identified network path may be different than the shortest network path computed by a corresponding routing protocol. In another embodiment, the underlay network address can be used to identify network paths that can be used. In other embodiments, a combination of at least some of the tenant virtual network identifier, a tenant address, or a underlay network address can be utilized to identify the desired network path in the underlay network 120. ", ¶60]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Oeda with establishment of a vpn i.e. tunnel as taught by Fang  for transferring data  to perform a migration of a virtual machine in the system of Oeda. The reason for this modification would be to provide secure migration of virtual machines.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456